


Exhibit 10.n

 

AMENDMENT TO THE

CHANGE IN CONTROL,

SEVERANCE AND EMPLOYMENT AGREEMENT

FOR THOMAS J. SHARA

 

This Amendment to the Change in Control, Severance and Employment Agreement for
Thomas J. Shara (the “Amendment”), is made this 17th day of September, 2003,
between Hudson United Bancorp and Hudson United Bank (collectively, the
“Company”), a New Jersey corporation which maintains its principal office at
1000 MacArthur Boulevard, Mahwah, New Jersey, and Thomas J. Shara (the
“Executive”), and amends the Change in Control, Severance and Employment
Agreement for Thomas J. Shara, which was made effective as of October 1, 2002
(the “Agreement”).

 

WHEREAS, the Executive is presently an executive officer of the Company;  and

 

WHEREAS, the Executive and the Company wish to amend the Agreement to clarify
certain provisions therein;

 

NOW, THEREFORE, for the good and valuable consideration set forth herein and the
Executive’s continued valuable service to the Company, the Company and the
Executive, each intending to be legally bound hereby, agree as follows:

 

1.                                       Paragraph 9(d) of the Agreement,
relating to “Payments and Benefits,” is amended by adding the following language
after the end of the first sentence thereof:

 

“For purposes of the calculation of the bonus amount component of the Lump Sum
only, Paragraph 1(b)(ii)(B), regarding the Time of the Change of Control, will
be disregarded.”

 

2.                                       The Company agrees that it will not
treat (for tax reporting purposes or for calculation purposes under Section 10
of the Agreement) any benefits under the Hudson United Bancorp Supplemental
Employees’ Retirement Plan (the “SERP”) as parachute payments under Section 280G
of the Internal Revenue Code, to the extent that such benefits were vested and
accrued prior to the occurrence of such change of control, as the SERP was not
adopted in contemplation of such change of control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Amendment to be signed by its duly
authorized representatives pursuant to the authority of its Board of Directors’
Compensation Committee, and the Executive has personally executed this
Agreement, all as of the day and year first above written.

 

ATTEST:

HUDSON UNITED BANCORP AND

 

HUDSON UNITED BANK

 

 

 

 

By:

 

/s/ Charles F.X. Poggi

 

 

 

 

Charles F. X. Poggi

 

 

 

 

Chairman, Compensation Committee

 

 

 

 

WITNESS:

EXECUTIVE

 

 

 

/s/ Thomas J. Shara

 

 

 

 

 

 

 

 

Thomas J. Shara

 

--------------------------------------------------------------------------------
